Case: 5:19-cr-00010-JMH-MAS Doc #: 32 Filed: 02/06/19 Page: 1 of 1 - Page ID#: 119
                                                                           Eastern District of Kentucky
                                                                                 FILED
                       UNITED ST ATES DISTRICT COURT                            FEBO 6 2019
                       EASTERN DISTRICT OF KENTUCKY
                                                                                  AT LEXINGTON
                             CENTRAL DIVISION                                   ROBERT R. CARR
                                 LEXINGTON                                  CLERK U.S. DISTRICT COURT


CRIMINAL ACTION NO. 19-10-JMH

UNITED STATES OF AMERICA                                                      PLAINTIFF


V.                      MOTION OF UNITED ST ATES
                  TO UNSEAL INDICTMENT AND PLEADINGS


BENJAMIN-FILIP OLOGEANU                                                    DEFENDANT

                                   *   *     *   *    *

      Given the extradition of the defendant, the United States moves to unseal the

indictment and other pleadings sealed by the Order of January 17, 2019.

                                                 Respectfully submitted,

                                                 ROBERT M. DUNCAN
                                                 UNITED STATES ATTORNEY


                                           By:
                                                 £~~
                                                 Assistant United States Attorney
                                                 260 W. Vine Street, Suite 300
                                                 Lexington, Kentucky 40507-1612
                                                 (859) 685-4885
                                                 FAX (859) 233-2747
                                                 Kathryn.Anderson@usdoj.gov
